This appeal was filed in this court January 3, 1912. Neither party has filed a brief, nor have they offered any excuse for the failure to do so. It is evident that the proceedings have been abandoned. The appeal should therefore be dismissed for want of prosecution, under rule 7 of this court (38 Okla. vi).Streeter v. McCoy, 34 Okla. 490, 126 P. 216; Thompson v.Murray, 34 Okla. 521, 125 P. 1133; Streeter v. Huene,34 Okla. 491, 126 P. 216 *Page 574 
; Reliable Ins. Co. v. Newcomber, 34 Okla. 759,127 P. 260; M., O.   G. Ry. Co. v. Johnson, 34 Okla. 816,127 P. 386; First Nat. Bank v. Baldwin, 34 Okla. 825, 127 P. 260;Snow v. Frye, 34 Okla. 826, 127 P. 422.
By the Court: It is so ordered.